DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the closest prior art, Lehmann et al. (WO-01/87473 A1) reference discloses a device for receiving a fluid medium for producing at least one guided fluid eddy comprising a housing, an outlet pipe, a hollow chamber that is rotationally symmetrical about a longitudinal axis wherein the reaction chamber is split into the flow direction of the fluid medium into an upper part and a lower part, an inlet opening and two curved regions) connecting the upper and lower parts and at least one delivery opening located tangentially to interior of the upper part of the reaction chamber (Figure 1, numerals 2 – hollow chamber, 3 – upper part, 8 – lower part, 4 – outlet, 5 – inlet, and 6 – delivery openings). However, Lehmann et al. reference does not disclose a top face and a bottom face wherein the top face and/or bottom face have a setting angle to the longitudinal axis of 80 to 115 degree. There is no motivation/suggestion to modify the device of Lehmann et al. with these top and bottom faces.
Claims 2-11 directly or indirectly depend on Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY-TRAM NGUYEN whose telephone number is (571)270-3167. The examiner can normally be reached M-W, 7:00am - 3pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUY TRAM NGUYEN/Examiner, Art Unit 1774